 DECISIONS OF NATIONAL LABOR RELATIONS BOARDI. W. Corporation and Teamsters Local Union 175,affiliated with the International Brotherhood ofTeamsters, Chauffeurs, Warehousemen andHelpers of America. Cases 9-CA-11993 and 9CA-12282November 28, 1978DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBERS PENELLOAND TRUESDALEOn August 31, 1978, Administrative Law Judge El-bert D. Gadsden issued the attached Decision in thisproceeding. Thereafter, Respondent filed exceptionsand a supporting brief, and General Counsel filedlimited exceptions and a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefsand has decided to affirm the rulings, findings,' andconclusions of the Administrative Law Judge and toadopt his recommended Order, as modified herein.The General Counsel contends that the strikewhich commenced on January 18, 1978.2 was an un-fair labor practice strike. Although the Administra-tive Law Judge found that the strike was prompted inpart by the numerous violations of Section 8(a)(1)and a discharge in violation of Section 8(a)(3), he'We do not adopt the Administrative Law Judge's finding that Respon-dent violated Sec. 8(aX3) of the Act by implementing mass layoffs on Sep-tember 16, 1977, and October 28, 1977, inasmuch as such a violation wasnot alleged in the complaint, as amended, and the matter was not fullylitigated.Respondent asserts that the Administrative Law Judge's resolutions ofcredibility, findings of fact, and conclusions of law are the result of bias.After a careful examination of the entire record, we are satisfied that thisallegation is without merit. There is no basis for finding that bias and par-tiality existed merely because the Administrative Law Judge resolved impor-tant factual conflicts in favor of the General Counsel's witnesses. As theSupreme Court stated in N.L.R.B. v. Pittsburgh Steamship Cormpanv. 337U.S. 656, 659 (1949), "IT}otal rejection of an opposed view cannot of itselfimpugn the integrity or competence of a trier of fact." Furthermore, it is theBoard's established policy not to overrule an Administrative Law Judge'sresolutions with respect to credibility unless the clear preponderance of allthe relevant evidence convinces us that the resolutions are incorrect. Stan-dard Dry Wall Products. 91 NLRB 544, (1950), enfd. 188 F.2d 362 (3d Cir.1951). We find no basis for reversing his findings.2 All dates unless otherwise indicated are 1978.3 The Administrative Law Judge found, and we agree, that Respondentviolated Sec. 8(aXI) of the Act by interrogating employees regarding theirunion affiliation or activities; threatening its employees that it would closedown its warehouse if the employees selected the Union as their collective-bargaining representative; threatening its employees with loss of their jobs ifthey selected the Union as their collective-bargaining representative; andthreatening its employees that it would place a "padlock" on its warehousedoors if the employees selected the Union as their collective-bargainingrepresentative.concluded that the strike was economic in character.For the reasons set forth below, we find merit in thecontentions of the General Counsel.According to credited testimony, a union meetingwas held on January 17 at which the employees vot-ed to strike. It is undisputed that prior to the strikevote the employees discussed Respondent's threats toclose down its warehouse if the Union were selectedas the collective-bargaining representative of the em-ployees, and there was also agreement that it wasnecessary to strike in order to secure reinstatementfor an employee who had been discriminatorily dis-charged. On the basis of this evidence, the Adminis-trative Law Judge found that one of the objectives ofthe strike was to secure reinstatement with backpayfor an employee who had been discriminatorily dis-charged in violation of Section 8(a)(3). However, ap-parently relying on the fact that the striking employ-ees also desired to obtain better wages and workingconditions, the Administrative Law Judge character-ized the strike as economic.Under established Board law, an unfair laborpractice strike is a strike precipitated in part by anemployer's unfair labor practice.4The fact that astrike is prompted in part or even primarily by eco-nomic issues does not preclude a finding that unfairlabor practices are a contributing factor in the deci-sion to strike.' The uncontradicted record evidencefully supports the Administrative Law Judge's find-ing that at least part of the motivation behind thestrike was to protest Respondent's interference withthe union activities of the employees. Therefore, wedisagree with the Administrative Law Judge's findingof an economic strike. Accordingly, we find thatfrom its inception and at all times thereafter thestrike was an unfair labor practice strike and thestrikers were entitled to the protection given unfairlabor practice strikers. In view of the foregoing, wefind that Respondent, in violation of Section 8(a)(1)and (3) of the Act, unlawfully refused to reinstate theunfair labor practice strikers upon their uncondition-al application on February 17 for their reinstatement.AMENDED CONCLUSIONS OF LAWDelete paragraph 8, substitute the following andrenumber the remaining paragraph accordingly:"8. The strike which commenced on January 18,1978, was an unfair labor practice strike from its in-ception."9. By discriminatorily refusing to reinstate theunfair labor strikers upon their unconditional appli-4C & E Stores, Inc., C & E Supervalue Division, 221 NLRB 1321 (1976).Head Division, AMF, Inc., 228 NLRB 1406 (1977); Larand Leisurelies,Inc., 213 NLRB 197 (1974).478 I. W. CORPORATIONcation for reinstatement on February 17, 1978. Re-spondent violated Section 8(a)(1) and (3) of the Act."REMEDYHaving found that the strike by Respondent's em-ployees which began on January 18, 1978, wascaused and has been prolonged by Respondent's un-fair labor practices and that Respondent unlawfullyrefused to reinstate the unfair labor practice strikersupon their unconditional application of February 17,1978, for their reinstatement, we revise the recom-mended remedy of the Administrative Law Judge torequire that Respondent offer unfair labor practicestrikers immediate and full reinstatement to their for-mer jobs or, if those jobs no longer exist, to substan-tially equivalent positions, without prejudice to theirseniority or other rights and privileges, dismissing, ifnecessary, any persons hired as replacements on andafter January 18, 1978. If, after such dismissals, thereare insufficient positions remaining for all the strik-ing employees who desire reinstatement, the avail-able positions shall be distributed among them, with-out discrimination because of their unionmembership, activities, or participation in the strike,in accordance with seniority or with other nondis-criminatory practices as theretofore has been appliedby the Company in the conduct of its business at itsSouth Charleston, West Virginia, plant. Those strik-ers for whom no employment is immediately avail-able after such distribution shall be placed on a pref-erential hiring list with priority determined amongthem by seniority or by other nondisciminatory prac-tices as theretofore has been applied by Respondentin the conduct of its business at its South Charleston,West Virginia, plant, and, thereafter, in accordancewith such system, they shall be offered reinstatementas positions become available and before other per-sons are hired for such work. The Board also ordersthat Respondent make the striking employees wholefor any loss of earnings they may have suffered byreason of the discrimination against them by pay-ment to them of a sum of money equal to that theynormally would have earned from the date of thestriking employees' unconditional request for rein-statement to the date of Respondent's offer of rein-statement, less net earnings during such period, to becomputed in the manner prescribed in F. W. Wool-worth Cornpany, 90 NLRB 289 (1950), with interest asset forth in Florida Steel Corporation, 231 NLRB 651(1977).6lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge, as modifiedbelow, and hereby orders that the Respondent, I. W.Corporation, South Charleston, West Virginia, its of-ficers, agents, successors, and assigns, shall take theaction set forth in the said recommended Order, as somodified:i. Delete paragraph l(f) and substitute the follow-ing:"(f) Discriminatorily refusing to reinstate unfairlabor practice strikers upon their unconditional ap-plication for reinstatement."2. Delete paragraph 2(a), substitute the following.and reletter the remaining paragraphs accordingly:"(a) Offer Charles Carte immediate and full rein-statement to his former job or, if such job no longerexists, to a substantially equivalent job, and makehim whole for any loss of pay he may have sufferedby reason of the discrimination against him. Backpayand interest thereon shall be computed in the mannerset forth in the section of this Decisions entitled'Remedy.'"(b) Offer unfair labor practice strikers Curtis Gil-lispie, Harold Gillispie, John Gillispie, Kevin Gillis-pie, Ernest Hutson, Kenneth R. Jordan, Larry E. Ste-vens, Dale Kessinger, Kenneth Kessinger, RaymondKessinger, Chester Kessinger, Calvin Pauley, JamesPauley, Mike Pauley, and Theodore Yerrid immedi-ate and full reinstatement to their former positionsor, if those positions no longer exist, to substantiallyequivalent positions, without prejudice to their se-niority and other rights and privileges, dismissing, ifnecessary, any employees hired as replacements forsuch positions. If insufficient jobs are available forthese employees, they shall be placed on a preferen-tial hiring list and they will be offered employmentbefore any other persons are hired. Make whole saidunfair labor practice strikers for any loss of pay theymay have suffered by reason of Respondent's refusalto reinstate them, by payment to each of them a sumof money equal to what he would have earned aswages during the period from the strikers' first un-conditional request for reinstatement to the date ofRespondent's offer of reinstatement, such loss to becomputed in the manner set forth in the section ofthis Decision entitled the 'Remedy.'"3. Substitute the attached notice for that of theAdministrative Law Judge.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-6 See, generally. Isis Plumbing & Heating Co., 138 NLRB 716 (1%962)479 DECISIONS OF NATIONAL LABOR RELATIONS BOARDAPPENDIXNOTICE TO EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a hearing at which all parties had an opportu-nity to present evidence, the National Labor Rela-tions Board has found that we violated the NationalLabor Relations Act, as amended, and has orderedus to post this notice.WE WILL NOT discourage membership inTeamsters Local Union 175, affiliated with theInternational Brotherhood of Teamsters, Chauf-feurs, Warehousemen and Helpers of America,or any other labor organization, by:(a) Coercively interrogating employees abouttheir union interest or activities.(b) By threatening employees, through ouragent, that we will close down our warehouse ifthey organize a union.(c) By threatening employees with loss oftheir jobs if they organize a union.(d) By threatening employees that we wouldplace a "padlock" on the doors of our ware-house if they organize a union.(e) By discriminatorily discharging employ-ees.(f) By discriminatorily refusing to reinstatethe unfair labor practice strikers upon their un-conditional application for reinstatement onFebruary 17, 1978.WE WILL NOT in any other manner interferewith, restrain, or coerce our employees in theexercise and enjoyment of rights guaranteedthem by Section 7 of the National Labor Rela-tions Act, except to the extent that such rightsmay be affected by lawful agreements in accordwith Section 8(a)(3) of the Act.WE WILL offer immediate and full reinstate-ment to Charles Carte to his former position or,if such position no longer exists, to a substantial-ly equivalent position, without prejudice to hisseniority or other rights previously enjoyed, andmake him whole for any loss of pay or otherbenefits suffered by reason of the discriminationagainst him.WE WILL offer the following employees imme-diate and full reinstatement to their former posi-tions or, if those jobs no longer exist, to substan-tially equivalent jobs, without prejudice to theirseniority or other rights and privileges, dismiss-ing, if necessary, any employees hired to replacethem and make them whole for any loss of paythey may have suffered because of our refusal toreinstate them:Curtis Gillispie Dale KessingerHarold Gillsipie Kenneth KessingerJohn Gillispie Raymond KessingerKevin Gillispie Chester KessingerErnest Hutson Calvin PauleyKenneth R. Jordan James PauleyLarry E. Stevens Mike PauleyTheodore YerridIf insufficient jobs are available for these em-ployees, they shall be placed on a preferentialhiring list and WE WILL offer them employmentbefore any other persons are hired.All our employees are free to become or remain, orrefuse to become or remain, members of said Union,or any other labor organization, except to the extentthat such rights may be affected by lawful agree-ments in accord with Section 8(a)(3) of the Act.I. W CORPORATIONDECISIONSTATEMENT OF THE CASEELBERT D. GADSDEN, Administrative Law Judge: Thisproceeding was initiated upon charges filed in Cases 9-CA-11993 and 9-CA-12282 on December 5, 1977, byTeamsters Local Union 175, affiliated with the Interna-tional Brotherhood of Teamsters, Chauffeurs, Warehouse-men and Helpers of America, herein called the Union,against I. W. Corporation, herein called the Respondent.In substance, the complaint alleges that the Respondent onor about certain specified dates coercively interrogated itsemployees concerning their union sympathies and activi-ties, that it threatened to close its warehouse if the employ-ees selected the Union as their bargaining representative,and that it threatened employees with the loss of their jobsif they selected the Union as their bargaining representa-tive, all in violation of Section 8(a)(1) of the Act; and thatRespondent laid off and has since thereafter failed andrefused to reinstate employee Charles Carte to his formerposition because of his sympathy for and/or activities onbehalf of the Union, that certain employees of the Respon-dent engaged in a strike and picketing at Respondent'splace of business, which strike was alleged to have beencaused and prolonged by the aforedescribed unfair laborpractices, that said striking employees offered to return towork, and that the Respondent has since then failed andrefused to reinstate some of the striking employees becauseof their membership in, sympathy for, or activities on be-half of the Union, in violation of Section 8(a)(3) of the Act.The Respondent timely filed an answer to the complaintcategorically denying all allegations which would consti-tute a violation of the Act.Upon the entire record in this case and from my obser-vation of the witnesses, I hereby make the following:480 1. W. CORPORATIONFINDINGS OF FACT1. JURISDICTIONThe Respondent is a West Virginia corporation engagedin the operation of a warehouse at South Charleston, WestVirginia. During the past 12 months, a representative pe-riod, Respondent performed services valued in excess of$50,000 for nonretail enterprises located within the State ofWest Virginia, each of which, in turn, annually sells andships goods and materials valued in excess of $50,000 di-rectly from points within the State of West Virginia topoints outside the State of West Virginia.The complaint alleges, Respondent admits, and I findthat Respondent is engaged in commerce within the mean-ing of Section 2(6) and (7) of the Act.II. THE LABOR ORGANIZATION INVOLVEDThe complaint alleges, the answer admits, and I find thatTeamsters Local Union 175, affiliated with the Interna-tional Brotherhood of Teamsters, Chauffeurs, Warehouse-men and Helpers of America, is, and has been at all timesmaterial herein, a labor organization within the meaning ofSection 2(5) of the Act.III. THE ALLEGED UNFAIR LABOR PRACTICESA. Introductory FactsThe Respondent carries on a warehouse business opera-tion at South Charleston, West Virginia, which involves thein-and-out storage of seasonal goods, such as antifreeze,for the Union Carbide Company. Its warehouse is a four-story building about the length and width of a footballfield, and the work force consists of about 18 to 20 employ-ees.In the latter part of July 1977, Charles Carte and otheremployees of the Respondent commenced organizing ac-tivities on behalf of the Union, and a representative peti-tion was filed on August 29, 1977, in Case 9-RC-12197,which was thereafter served upon the Respondent. Thehearing on the representative petition was held on Septem-ber 16, 1977, and the union election was held on October28, 1977.On September 19, 1977, Charles Carte was given a layoffslip advising that he was laid off but might be recalled.The following named persons occupied positions oppo-site their respective names and have been and are now,agents of the Respondent, acting on its behalf, and aresupervisors within the meaning of Section 2(11) of the Act:Ed Burdette, president-manager; and Howard Slaughter,warehouse superintendent.The parties stipulated that Respondent contends it didnot lay off Charles Carte for economic considerations, butrather, for cause.'The facts set forth above are undisputed and are not in conflict in therecord.B. The Organizing Activities of Respondent's EmployeesCharles Carte was first employed by Respondent onFebruary 23, 1977, as a laborer for $3.50 an hour. After 7weeks, Carte said, President Burdette gave him a wage in-crease of 25 cents, for a total of $3.75 an hour, and startedto train him as a fork truck operator. President Burdettesaid that the probationary period of a new employee is 6 to8 weeks and that he gave Carte three wage increases, thefirst of which was for 25 cents, resulting in a wage of $3.75per hour; then on April 11, 1977, he increased Carte's sal-ary to $4 an hour, and on July 11, 1977, he raised Carte'swage rate to $4.25 per hour.Charles Carte testified that he started discussing theUnion with all of Respondent's employees in mid-July1977. Around the latter part of July 1977, he said he con-tacted Teamsters Local No. 175 and arranged for the sche-duling of a meeting between the union representatives andRespondent's employees on August 24, 1977. He said hetold most of the 18 employees about the union meeting,except Jim Burdette, Jr., and Emmit Hutson. About eightemployees attended the meeting, and thereafter he distru-buted union authorization cards to about five employeesby his car during the lunch period. The employees dis-cussed the procedure for joining the Union with union rep-resentatives, Bill Thacker and Larry Miller. He asked theemployees to sign cards in his car and return them to himbecause he did not want the Burdettes to know about it. Hesaid at first he made an effort to be careful and to concealhis organizational efforts.Carte further testified that on or about August 30, aweek after the first union meeting on August 24, 1977, JimBurdette, Jr., son of President Ed Burdette, approachedhim and told him a union man had been out back lookingfor him. He asked Burdette who the man was, and Bur-dette said he did not know, but just a union man, and hedescribed him as being 5 feet 8 inches, driving a red andwhite Ford car. Carte said that Jim's description was agood description of Larry Miller of Local 175.During the first week of September 1977, while on thefront dock, in the presence of Mike Pauley, Carte said thefollowing conversation was initiated by Jim Burdette, Jr.:A. We were talking at random about-just generalconversation, and he brought up the idea of union,you know, he just started talking about it. He said-Itold him that I liked the union, and he said that if wegot the union in it was going to break the company; thatthe money the), got from Carbide wasn't enough money, torun the comparn and paiY the union at the same time:they couldn't afford it.Q. Do you recall whether or not James Burdette,Jr., ever said anything to you about a layoff when youwere hired?A. No. [Emphasis supplied.]Carte is in the armed services reserve and said he wentfor reserve training September 5 to 16, 1977. However, onSeptember 19, 1977, he said that while he was on the backdock President Ed Burdette approached him, called himover to the side, and gave him z layoff slip (G.C. Exh. 3),advising him as follows: "i'm going to have to lay you off,481 DECISIONS OF NATIONAL LABOR RELATIONS BOARDCarte, because they're closing down the Sevin poly plantsfor a cleanup for a period of six weeks." Burdette furthersaid, "We might call you back." Although laid off, Cartesaid he participated in and acted as an observer in therepresentative election held on October 28, 1977, and thathe also attended the preelection conference. With respectto the election, he further testified as follows:Q. What happened at that conference?A. I walked into the building, went into the lunchroom where the election was to be held, saw Fred Hol-royd and Ed Burdette, Bill Thacker and Larry Miller,I believe was with me. When we came into the room,Mr. Holroyd stated that I had been terminated. Healso said that my vote would be challenged.Q. Was your vote challenged?A. Yes, it was.Ernest Hutson was employed by the Respondent in May1971. He testified that in 1977 he was a fork truck operator,approximately 4 or 5 days prior to the Union's representa-tive election on October 28, 1977. At that time, he said, Mr.James Burdette, Sr. (presumably Ed Burdette, Sr.), ap-proached him in the lunchroom and the following conver-sation ensued:A. Burdette came to me with a sample ballot andshowed it to me and said that we were having an elec-tion, and I knew that we were having an election, andthe company would like for me to vote no, and theyhad to have an observer, and asked me if I would wantto be their observer, I said no. He said he'd get some-one else, then.Hutson said he voted in the Union's representative elec-tion on Ocotber 28, 1977, and that about 4 or 5 days there-after, he participated in the formulation of the proposal fora contract. On November 26, 1977, the Saturday afterThanksgiving, he said, he and John Gillispie and HaroldGillispie were the three men working; that it was a coldmorning and they were unloading trucks; that about II or11:30 a.m., Mr. Ed Burdette asked them to come down inthe lunchroom and warm up, at which time he brought acopy of a proposal (G.C. Exh. 4) which represented a pro-posed collective-bargaining agreement. Hutson said Mr.Burdette told them he wanted to talk to them about theproposal, and his testimony continued by describing theconversation as follows:A. He said did we know what was in here and whatthe Teamsters was trying to [do to] the company. Wesaid, yes, we were there when the proposal was madeup. And he said he wanted to talk to us about it. I toldhim I didn't want to talk to him about it, to talk to thepeople up at the union hall, they represented me inthis proposal.Q. Was anything said about Carte at the time.?A. Yes. He said they had in the back page of thisproposal that they asked to put Carte back to work.He said that that meant that they could lay off any-body and put Carte back to work. I said, no, thatmeant they were just asking for him to be put back onthe seniority list in the proposal.Q. Did Mr. Burdette say anything else?A. Yes. I left-it was a short conversation. I got upand left, and I told Burdette that I didn't want to talkto him about it and discuss it with him, because I'dwind up in an argument with him, and I didn't want toargue with him. As I was leaving, he said, "I just wantto tell you, the company's going out of business thefirst of the year."Carte said James Burdette, Jr., son of the president, EdBurdette, Sr., was treated differently from other employeesand that he was permitted to go and come as he pleased.Although he was a fork truck operator purportedly for 40hours a week, 8 hours a day, he did not report during, orwork all of, those scheduled hours. Carte's testimony inthis regard is corroborated by the testimony of Ernest Hut-son, who said Burdette, Jr., came in late two-thirds of thetime.Sutton Hoover has been employed by Teamsters Local175 as a business representative since March 10, 1969. Hetestified that he was negotiator for Local 175 and partici-pated in the negotiations with Respondent and assisted inpreparing the proposal that was submitted to Respondentbetween December 16 and 30, 1977. He said there wereseveral bargaining sessions held on December 16 and 30,1977, February 17, 1978, and May 2, 1978. He said ErnestHutson and Ken Kessinger were employee representativeson the negotiating committee and that at the December 16,1977, meeting the following occurred:A. We reviewed-first of all we asked the companyif they wanted to review the proposals. Mr. Holroydsaid that he understood them. And he said to me thathe had-that he wasn't too far apart as far as the lan-guage proposed in the contract, some minor adjust-ments, but he just didn't have any god damn money.Q. Was there any discussion of Carte?A. Yes, there was. The last sheet of the proposal, wehad on there that the Union requested the company toreinstate Carte with all back wages. Likewise with theGillispie brothers.With respect to the Respondent's reaction to the Union'sproposals, he said he did not ask to see the Company'sfinancial records reflecting its profits and losses during thefirst negotiating meeting. However, upon request of Re-spondent, he later wrote for the records and did in factreceive them. Hutson described the December 30 meetingas follows:Q. Was there any other reason given for not reins-tating Carte at the time?A. The only thing he said, that the matter hadn'tcome before the Board, and he wanted to wait and seewhat the Board did on it. He didn't want to weakenhis position.Hoover described the February 17 meeting as follows:Q. Do you recall what, if anything, occurred onFebruary 17, 1977? [sic]A. Yes, that was the morning that the 1. W. Corpo-ration employees attempted to return to work.Q. And what happened when they attempted to re-turn to work?482 I. W. CORPORATIONA. The 1. W. Corporation is on my way to work.and it was prearranged that I would meet the peoplethere at the time of reporting. And we were thereabout 7:15 in the morning ....When they walked up on the dock, Mr. Burdettecame out and he had a short conversation with ErnestHutson. I was standing back at the edge of the parkinglot and didn't hear what was said. But in any eventthey came back out and I asked Ernest Hutson, whatdid Mr. Burdette say, then he said he's coming out.Shortly, Mr. Burdette came out and he told the boys,he said, "I wish you fellows would make up your mindwhat you're going to do, whether you're going to workor strike." He said, "In any event, you don't have a jobhere any longer, I don't need you. I've already re-placed you."So, the employees asked me what to do, and I toldthem to go down to the unemployment office and signup for unemployment. And I left.Employee Kenneth Kessinger was employed by the Re-spondent in March or April 1971 as a forklift operator. Hetestified that he signed the union authorization card, andthat on September 1, 1977, President Ed Burdette, Sr., ap-proached him and the following conversation transpired:A. Yes, Ed came back there and told me he wantedto show me something down the aisle. And we walkeddown towards the office a piece, and he said he heardwe was going to join the union, and I told him yes, I'djoined the Teamsters Union. And he asked me whatthe problem was. I told he [sic] we hadn't had a raisein about two years. He said he'd like to give us all tendollars an hours but the company couldn't afford it.He went on to tell me that-the different prices theyget for handling different material. And he said he wasafraid we'd all be out of a job.However, President Ed Burdette, Sr., explained his ver-sion of the September 1, 1977, conversation as follows:A. Well, I went back in the warehouse, to the backthere. Kenneth was working, and he said, "Ed, I wantto talk to you there." I said, "What do you want totalk about-what do you mean?" He said, "Well, Ed,you know that union stuff is not going to cost you anymore money." He said, "It's no money out of yourpocket, Ed." And I said, "Now, Kenneth, that's notright-it doesn't quite work that way." He said,"There's no more money out of your-we want aunion." he said. I said to him, "Well, Kenneth, why doyou want a union-for what reason? You've got ev-erything that-I mean, I'm giving you top dollar.You're getting paid holidays and vacation. What morecould you want?" He said, "Well, we want moremoney and things like that." He said, "We've gotsome other things." And I said, "Well, I'll tell you, wemight all be out of work-all of us be out of a job,including myself, Slaughter, and office girl and ev-erything," because-and that was the conversation.The only conversation-I had one other one withhim-when they passed out those slips about the elec-tion. I went to each boy and gave them a slip. And itsaid on the slip, you know, the day we're going to havethe election and the date it was going to be. And Isaid, "You can vote the way you want to, but the com-pany would like for you to vote yes-I mean, no."Also, during October, according to Kessinger, JamesBurdette, Jr., told him the Company could not affordunion wages and they discussed some of the benefits em-ployees might get as a result of having a union. He saidBurdette, Jr., then said, "Well, if the union comes in, we'llpadlock the doors." Kessinger said he told Burdette, Jr., ifRespondent was that hard up, he (Kessinger) would buyhim one of those padlocks.About a week or two before the election on October 28,1977, Kessinger said President Burdette. Sr., approachedhim and the following conversation ensued:A. It was in the morning before he passed out thework we was going to do during the day. He wouldcome out there with a sheet of paper, and on this pa-per he would have figures of what we did the daybefore, how much money we made and how manypeople worked and how much they made, and usuallyit would say the company just barely broke even, orwent in the hole. And one time he said that he wasafraid we was all going to be out of a job at this time,too.Q. Did Burdette Sr. ever have any conversationswith employees about the daily cost sheets prior to theelection?A. No.Kessinger said he attended the strike vote meeting onJanuary 17, 1977, which he described as follows:A. We discussed what the company had offered.And they wouldn't put Chuck Carte back to work;they wouldn't pay the Gillispie boys the back pay.And we discussed if we was going to get them to doanything, we'd have to strike.Q. Was there any discussion of conversations youhad with Burdette, Sr. or Burdette, Jr. about theunion?A. Yes. Most of it's been mentioned. They threat-ened to shut the company down, we'd be out of a job,they didn't know what they was going to do. They saidif we'd go on strike they'd shut the company down.Q. Do you recall who made the motion to strike?A. James Pauley.Q. What did he say when he made the motion?A. He said if we was ever going to get anything outof the company, we was going to have to strike to getanything else. He said that maybe they'll put Carteback to work, or something of the sort, and give theGillispie boys the back pay.Q. Who seconded the motion?A. I did.Kessinger corroborated the testimony of Ernest Hutsonand Charles Carte to the effect that Burdette, Jr., was con-tinuously late, and that he discussed such lateness withBurdette, Jr., who informed him that he had been out483 DECISIONS OF NATIONAL LABOR RELATIONS BOARDdrunk and couldn't make it in. Kessinger also said Bur-dette, Sr., told him he did not know what he was going todo about Burdette, Jr.2C. Respondent's Mass Layoff of its EmployeesErnest Hutson further testified that he rememberedwhen Charles Carte was hired in February 1977 and thatafter Carte was hired, Respondent hired Larry Stevens,Calvin Pauley, Michael D. Pauley, and Bobby Carpenter.Hutson says to the best of his knowledge there were nolayoffs prior to September 1977. He said if work got slowthe employees would sweep the floors and cleanup thebuilding. He said the Union's representative hearing washeld on the morning of September 16, 1977, and that onthat same afternoon Bobby Carpenter, Michael D. Pauley,Calvin Pauley, Jack Wright, Kevin Gillispie, and CurtisGillispie were all laid off. Heretofore, Hutson said, hecould not recall a time when so many employees werebeing laid off at one time. He testified that on September20, 1977, employees were recalled and employees werehired to do the work that Charles Carte previously per-formed.Hutson said Bobby Carpenter was recalled the nextweek, Tuesday, September 20, 1977, as a fork truck opera-tor; and Kevin Gillispie and Curtis Gillispie were recalled2 weeks later, about October 2, 1977. Calvin Pauley wasrecalled in mid-January 1978 and Larry Stevens was re-called in mid-January 1978. Before Carte was laid off, Hut-son said, he was a fork truck operator and Carpenter didbasically the same work. Hutson further testified that be-tween 11 and 11:30 a.m., on October 28, 1977, the unionelection was held. On that same afternoon Larry Stevens,Bobby Carpenter, and Chester Kessinger were laid off.Carpenter was laid off again and no warnings were givenabout the layoffs. To the best of his knowledge, he said, theworkload was normal around Thanksgiving time.On January 17, 1978, Hutson said, Local Union 175 hada meeting during which Union Representative Bill Thackergave them a report on the progress of the negotiations, andadvised that Respondent had failed and refused to giveKevin or Curtis Gillispie or Charles Carte any backpay asrequested by the proposal. Hutson said James Pauleymoved for a strike vote or, he contended, Carte would nev-er be rehired or recalled, and the Gillispies would never gettheir backpay. He said the employees returned to work onFebruary 17, 1978. When President Burdette arrived, hesaid, they started to enter the building and President Bur-dette told them that they could not come in the building. Infact, he said, President Burdette told them they could notwalk off the job and return whenever they pleased, and ifhe needed them, he had their names and he would contactthem.Hutson also testified that he had been working with the2 I credit the testimonial versions of Ernest Hutson, Sutton Hoover. andKenneth Kessinger not only because I was persuaded by their demeanorsthat they were testifying truthfully about their aforedescnbed conversationswith James Burdette, Jr., and/or President Ed Burdette. but also becausetheir versions were not clearly denied by the Burdettes and, in part, wereessentially corroborated by President Burdette.Respondent 7 years and had been late about six or seventimes, but he always went in the office and gave an expla-nation for being late, which was the policy of the Respon-dent. He said Chester Kessinger was once terminated forbeing late and absent, as well as for drinking heavily. Allemployees punch a timeclock and may request time off.Before the election, he said, James Burdette, Jr., punched atimeclock but after the union election, he did not punchthe timeclock. He said that before the election, Burdette,Sr., would punch the timecard for Burdette, Jr., and on oneoccasion, told him (Hutson) he would punch Burdette, Jr.'stimecard and call him and he would be there in a fewminutes. He said he had not known Burdette, Sr., to havepunched anyone else's timecard.Finally, Hutson said the employees felt the letters (Un.Exhs. Nos. I and 2) sent them by Respondent were threat-ening that Respondent would go out of business if theyvoted for the Uniorl.D. Carte's Layoff and His Work Performance WhileEmployedHoward Slaughter has been warehouse superintendentover all of Respondent's employees for 5 years. He testifiedthat about a week before Charles Carte went on militaryreserve duty, he entered the Respondent's office while up-set and used foul language within the hearing range of twofemale employees. Specifically, Slaughter said Carte said,"everything was all fucked up," and he (Slaughter) toldCarte if he could not talk better than that he could leavethe office, and Carte left. Slaughter admitted that no onecomplained to him about the language, but he neverthelessreported the incident to President Burdette, Sr., and toldhim he did not think Carte was an efficient operator andshould not be an employee for the following reasons:And I also told Mr. Burdette that I felt that Cartewasn't an efficient operator, because I'd had an occa-sion where a truck driver came to me and there waseighteen pallets being loaded on a truck. Mr. Cartehad torn one bag on every pallet in taking it from theelevator over to the place to be put onto the truck. Itold him I didn't feel he was an efficient operator. Heshouldn't be an operator, in my estimation.Q. Did you make any recommendations to Mr.Burdette?A. Well, I thought that he wasn't a desirable em-ployees, coming in there talking like that. If hecouldn't control himself any better than that, and hecouldn't handle a fork truck, or didn't handle a forktruck in a better manner than to tear a bag on everypallet.Superintendent Slaughter further testified that he over-sees the work of the men and if something is not beingperformed correctly, he speaks to them about it. On oneoccasion, he said a truckdriver told him that Charles Cartehad punched every bag, or at least I bag on each of 18pallets loaded with merchandise, to the extent that thedriver had to tape over the holes to keep the goods fromwasting. Slaughter, however, adm.itted that he never spoke toCarte about his work performance (regarding the punched484 1. W. CORPORATIONholes and the sacks of goods on the pallets) or about his con-duct in the office or any other problem. He further stated thathe does not evaluate or rate employees but that Mr. Bur-dette, Sr. has, on occasion, asked him for his opinion aboutthe performance of employees. He said he did not knowCarte had any union interest or was engaged in any unionactivities at the time he talked to President Burdette aboutCarte's conduct in the office and his work performance.3Ed Burdette, president of the Respondent since 1971,gave a testimonial account of his hiring and laying off ofCharles Carte which was essentially consistent with the tes-timony of Charles Carte and other witnesses testifying onthe subject. The significant difference in PresidentBurdette's account is that he contends his layoff of CharlesCarte had nothing to do with his union activity, of whichhe denied he had any knowledge. Instead, President Bur-dette said Charles Carte was laid off because of Superin-tendent Slaughter's report of his conduct in the office. Hesaid he gave Carte a layoff slip in order to prevent hurtinghim from securing future employment as a result of beingterminated. He said he generally would give an employee alayoff slip instead of a discharge notice, so that he wouldnot be hampered in securing additional employment.Analysis and ConclusionsThe testimony in reference to the issues raised by thepleadings in the instant proceeding is essentially undisput-ed and is credited unless otherwise discussed and discred-ited herein.The Organizing Activities of Respondent's EmployeesThe credited evidence of record shows that CharlesCarte commenced discussing unionization of Respondent's18 (approximately) employees in mid-July 1977, and dur-ing the latter part of that month he contacted TeamstersLocal Union 175. Thereafter, Carte arranged a meetingwith Local 175 representatives and Respondent's employ-ees on August 24, 1977. About eight employees attendedthe organizing meeting, and subsequent thereto Carte dis-tributed and collected union authorization cards fromabout five fellow employees in the location of his automo-bile on the parking lot. On August 29, 1977, a representa-tive petition was filed; and on August 30, 1977, James(Jim) Burdette, Jr., son of Ed Burdette, president of Re-spondent, told Carte that a union man had been therelooking for him (Carte). According to Burdette, Jr.'s de-scription of the union man, Carte said it was descriptive ofLarry Miller, a representative of Local 175.During the first week of September 1977, Jim Burdette,31 credit Supervisor Slaughter's testimony only in part and discredit histestimony to the effect that he concluded and advised President Burdettethat Carte was not an efficient worker and that he did not know of Carte'sunion activities. I discredit the latter testimony not only because I waspersuaded by Mr. Slaughter's demeanor that he was not testifying truthfullybut also because of the exaggerated significance placed upon his testimonialaccount by Respondent, as revealed by Slaughter's adrmssion that he didnot even talk to or warn (orally or in wnting) Carte about his work perfor-mance, and that he did not give such a report to President Burdetle until theday before Carte's discharge. Actual knowledge of Carte's union activitiesby Slaughter need not be shown since management (the Burdettes) had suchknowledge. which is imputed to Slaughter. who is a part of management.Jr., initiated a conversation about the Union with CharlesCarte in the presence of fellow employee Mike Pauley, dur-ing which Carte acknowledged he liked the Union, andBurdette, Jr., said: "If the Union got in it was going tobreak the company," since the money it received fromUnion Carbide was inadequate, and the Company couldnot afford the Union.Carte went to military reserve training for the periodSeptember 5 to 16, 1977. On September 16, 1977, a hearingwas held on the representative petition, and on September19, President Burdette called Carte and gave him a slip,while telling him, 'I'm going to have to lay you off, Carte,because they're closing down the Sevin poly plants for acleanup for a period of six weeks. ... We might call youback."On or about October 22, President Burdette showed em-ployee Ernest Hutson an election ballot, advised him thatthe employees were going to have an election, which Hut-son already knew, and informed Hutson that the Companywould like for him to vote "no" and that the Company hadto have an observer, and President Burdette then requestedHutson to serve in that capacity. Hutson declined to serveas an observer, and President Burdette said he would getsomeone else. The election was held on October 28, 1977,and Charles Carte, accompanied by Bill Thacker and Lar-ry Miller of Local 175, entered the election room. As theyentered, Respondent's attorney, Mr. Holroyd, announcedthat Carte had been terminated and, therefore, Respondentwould challenge his vote. Carte, nevertheless, participatedin the election by voting and serving as an observer for theUnion. About 4 or 5 days later (November 1, 1977), Cartealso participated in the formulation of the contract propos-al.The complaint alleges and the General Counsel contendsthat James Burdette, Jr., was, at all material times herein,an agent of Respondent, and Respondent denies that Bur-dette, Jr., was such an agent. The Board has held in severalcases that whether an employee is or may be deemed anagent of the employer depends upon whether the employeeoccupied a position in which other employees were causedto believe that such employee was speaking for the em-ployer. Byrd's Terrazzo & Tile Co., Inc., 227 NLRB 866(1977); Whiting Corporation, 188 NLRB 500 (1971). In thisregard, the credited evidence of record clearly establishesthat James (Jim) Burdette, Jr., is the son of Respondent'spresident, Ed Burdette, which fact the other employeesknew. As such, without dispute, and with the concurrenceof Respondent (President Burdette), Burdette, Jr., was em-ployed as a forklift operator, but was extended privilegesother employees did not enjoy. More specifically, Burdette,Jr., reported to work late and left work early on numerousoccasions at his pleasure; and on some occasions he didnot report to work on time because he had been drinkingthe previous night and could not get up early. He was latefor work one-half hour to three-quarters of an hour two-thirds of the time. Prior to the election, all of Respondent'semployees, including Burdette, Jr., punched a timecard.However, on several occasions President Burdette punchedBurdette, Jr.'s timecard, and on at least one known occa-sion, he punched Burdette, Jr.'3 card when Burdette, Jr.,was not at work.485 DECISIONS OF NATIONAL LABOR RELATIONS BOARDRespondent (President Burdette) acknowledged thatBurdette, Jr., was extended the aforedescribed privilegesbecause he (Burdette, Jr.) sustained an injury in Vietnam,and he felt it was his obligation to help his son get himselftogether and become independent and self-sufficient. Pres-ident Burdette said he had extended similar concern andconsideration for other wounded veteran employees. Whenhe was asked to whom else he had extended such specialprivileges or consideration, he referred to the fact that hehired Curtis Gillispie (who had a prison record) at the re-quest of his father, employee John Gillispie. However, Ifind, as counsel for the General Counsel indicates in hisbrief, that the only special privilege or consideration shownby the evidence to have been accorded Curtis Gillispie byRespondent was the fact that Respondent employed him.In all other respects, the record shows that Curtis Gillispiewas treated as all other employees except Burdette, Jr. Inother words, Curtis Gillispie reported to work and leftwork regularly at the proper starting and quitting times. Hepunched his own timecard and he did not report and leavework at his pleasure. Consequently, since Burdette, Jr., en-joyed such special privileges and was also the son of Re-spondent (President Burdette) the employees had a reason-able basis upon which to believe that Burdette, Jr., hadauthority and was in fact speaking and acting for Respon-dent. This position would appear especially true when, ashere, the employee accorded such special privileges bears aconsanguine and/or a conjugal relationship to manage-ment (President Burdette). Byrd's Terrazzo & Title Co.,Inc., supra, and Whiting Corporation, supra.Based upon the foregoing evidence and legal authority, Iconclude and find that as early as mid-July 1977, CharlesCarte was engaged in union activity; that James (Jim) Bur-dette, Jr., was an agent of Respondent; and that at least onAugust 29, 1977, and in all probability before that date,Respondent had knowledge of the union activities of itsemployees, including Carte, through Burdette, Jr., andPresident Burdette. Moreover, evidence of Respondent'sknowledge of Carte's union activity may also be imputedto President Burdette by reason of Burdette, Jr.'s knowl-edge of such activity. It was certainly reasonable for theemployees to believe that Burdette, Jr., had imparted anyknowledge he learned about the union activities of the em-ployees to his father, President Burdette, with whom it isshown he shared the Company's point of view.Kenneth Kessinger signed a union authorization card onSeptember 1, 1977, and on the very same day Respondent(Ed Burdette) approached him and told him he had heardthat he (Kessinger) had joined the Union. Kessinger saidhe acknowledged that he had joined the Union and Presi-dent Burdette asked him why, and went on to explain thatRespondent would like to give the employees a $10 raisebut could not afford to do so because it was afraid Respon-dent would be out of business. President Burdette's versionof this conversation essentially corroborates Kessinger'sversion. About a week before the election, according toKessinger, President Burdette told him the Company wasjust breaking even and he was afraid they were all going tobe out of a job.Based upon the foregoing undisputed and other creditedevidence of record, I conclude and find that in the fall(September and October) of 1977 Respondent (James Bur-dette, Jr.) told employees Carte and Kessinger, respective-ly, that if the Union got in it would break the Companybecause the Company could not afford it, and that Re-spondent would just have to "padlock" the doors; thatPresident Burdette told Kessinger he had heard that he(Kessinger) had joined the Union; that a week or two be-fore the election held on October 28, 1977, Respondent(President Burdette) told employee Kessinger that theCompany was just breaking even (financially), and he wasafraid they were all going to be out of a job; and that suchunsupported statements by Respondent (the Burdettes)constituted an interference with, restraint upon, and coer-cion against its employees in the exercise of rights protect-ed by Section 7 of the Act, and were in violation of Section8(aXl) of the Act.I further conclude and find upon the credited evidenceof record that on November 26, 1977, in reference to thecontract proposal, President Burdette asked employees Er-nest Hutson, Curtis Gillispie, and John Gillispie if theyknew what the Union was trying to do to the Company.Although Huston told him he did not want to talk about itbecause he knew what it said and that the Union repre-sented his point of view, President Burdette neverthelesstold him the Union had requested Respondent to recallCarte back to work, and that "He just wanted to tellthem the Company was going out of business." I find thatthe latter statement, as well as the other conversations initi-ated by James Burdette and President Burdette, had athreatening, coercive, and restraining effect upon Carteand other employees in the exercise of their protected Sec-tion 7 rights. This is especially so since Respondent didnot, on any occasion, give any of its employees assurancesthat they would not be subjected to acts of reprisal byRespondent for their organizing efforts. Consequently,such conduct by Respondent was violative of Section8(aX1) of the Act.Respondent's Replacement of its Striking EmployeesThe representative hearing was held on September 16,1977, and on that same afternoon, six employees were laidoff by Respondent. One employee was recalled on Septem-ber 20, two were recalled 2 weeks thereafter (October 2,1977), and two were recalled in mid-January 1978. Theunion election was held on October 28, 1977, and on thatsame afternoon three employees were laid off, includingemployee Carpenter, who was laid off for the second time.On January 17, 1978, the employees voted to strike becauseRespondent would not recall Carte and would not makebackpay to Carte and other employees who had been pre-viously laid off. On February 17, 1978, the employees re-turned to the warehouse to work, but Respondent refusedto accept them, advising them that they could not walk offthe job and return any time they pleased and that they hadbeen replaced.It is very well established by the credited evidence ofrecord that during their meeting on January 17, 1978, theemployees discussed the threatening and aforementionedunfair labor practice conduct of Respondent, Respondent's486 1. W. CORPORATIONrefusal to reinstate Charles Carte to his position with back-pay as requested by the Union, Respondent's refusal togive the laid off and recalled employees backpay as re-quested by the Union. It is also established that the em-ployees in their desire to obtain better wages and workingconditions decided to vote to strike in an effort to achievethose objectives. I therefore conclude and find upon theabove evidence that the employees' strike was economic incharacter and was therefore lawful. Consequently, Respon-dent's replacement of the striking employees because theyconcertedly engaged in an economic and lawful strike wasdiscriminatory and in violation of Section 8(a)(3) of theAct.Respondent's Mass Layoff of Employess, its Recall ofSome Employees and its Discharge of CarteThe uncontroverted and credited evidence of record fur-ther shows that the representation petition in Case 9-RC-12197 was filed on August 29, 1977, and that a hearing onthat petition was held on September 16, 1977; that on thatsame afternoon (September 16, 1977) Respondent laid offBobby Carpenter, Michael Pauley, Calvin Pauley, JackWright, Kevin Gillispie, and Curtis Gillispie; and that theabove-named employees were individually recalled to workon various dates between September 20, 1977, and mid-January 1978. The evidence shows that employee CharlesCarte was on military reserve leave from September 5through 16, 1977, and when he returned to work on Sep-tember 19, Respondent (President Burdette) gave him alayoff slip and advised him that he had to lay him (Carte)off because Union Carbide was closing the Sevin polyplants for 6 weeks, but he (Carte) might be recalled.The record is clear that Respondent laid off Carte with-out ever having discussed his use of foul language in theoffice or his damage to goods on pallets, as reported bySupervisor Slaughter, or that Respondent ever warned orreprimanded (orally or in writing) Carte about the use offoul language or about unsatisfactory work performance.The evidence also shows that Respondent's employees hadnot ever experienced a layoff before September 1977.When Charles Carte came to vote in the union election onOctober 28, 1977, he was advised by Respondent's attorneythat he had been terminated and that his vote would bechallenged. After Respondent was advised by the Unionabout Carte's rights under the Act, Carte nevertheless vot-ed and participated in the election, although he has notbeen recalled or reinstated by the Respondent.Respondent contends for the first time during this pro-ceeding that it laid off Carte on September 19 because heused profane language in the Company's office and be-cause it had been reported to him that Carte was an ineffi-cient worker. Respondent further contends that it laid offCarte, rather than terminate him, in order to prevent ob-structing his opportunities for future employment, but thatfor all intents and purposes, in fact, Carte was discharged.The record does not support Respondent's contended rea-son for discharging Carte.When it is observed that Respondent knew about its em-ployees' organizing activities, including Carte's, that thetiming of Respondent's mass layoff on September 16, 1977,coincided with the representation hearing held earlier onthat same date, that in all probability the only reasonCharles Carte was laid off on the following Monday, Sep-tember 19, was that he had not returned from military re-serve training and was not present at work on September16, that, nevertheless, on September 19, without any warn-ing or reprimand (written or oral) Respondent precipitous-ly laid off Charles Carte with the qualification that hemight be recalled, that Respondent (President Burdette)admitted that neither he nor Supervisor Slaughter evertalked to Carte about his use of foul language in the officeor his work performance, and the evidence fails to showthat Carte had received any warnings (written or oral)about his work performance being unsatisfactory, the con-clusion is inevitable that the primary motivating cause forRespondent's layoff-discharge of Charles Carte was hisunion activity and not his use of foul language in the officeor unsatisfactory work performance. The above position isfurther supported when it is considered in conjunction withthe evidence of Respondent's mass layoff of other employ-ees on the afternoon of the representation hearing (Septem-ber 16, 1977) and its second mass (three employees) layoffon the afternoon of the union election held on October 28,1977. Under such circumstances, Respondent's dischargeof Charles Carte, whose work performance it toleratedwithout any evidence of dismay, as well as its mass layoffof other employees hereinbefore described, although mostof them were later recalled, constituted discriminationagainst such employees because of their union activities, inviolation of Section 8(aX3) of the Act.IV THE EFFECT OF THE UNFAIR LABOR PRACTICES UPONCOMMER( CEThe activities of Respondent set forth in section III,above, occurring in connection with the operations of Re-spondent described in section 1, above, have a close, inti-mate, and substantial relationship to trade, traffic, andcommerce among the several States and tend to lead tolabor disputes burdening and obstructing commerce andthe free flow of commerce. They are unfair labor practiceswithin the meaning of Section 8(a)(1) and (3) of the Act.V THE REMEDYHaving found that Respondent has engaged in unfairlabor practices warranting a remedial order, I shall recom-mend that it cease and desist therefrom, and that it takecertain affirmative action to effectuate the policies of theAct.It having been found that, commencing in late Augustand the month of September 1977, the Respondent inter-fered with, restrained, and coerced its employees in theexercise of their Section 7 protected rights, in violation ofSection 8(a)(l) of the Act, by threatening to close down itswarehouse if the employees selected the Union as their col-lective-bargaining representative and by coercively threat-ening said employees with the loss of their jobs if theyselected the Union as their collective-bargaining represen-tative. Respondent discriminated against its employees bylaying off Charles Carte and refusing thereafter to reinstate487 DECISIONS OF NATIONAL LABOR RELATIONS BOARDhim because of his interest in, sympathies for, and activitieson behalf of the Union, in violation of Section 8(a)(3) ofthe Act, and that Respondent thereafter discriminatedagainst other employees on or about February 18, 1978, byrefusing and failing to reinstate them after they had en-gaged in an economic and lawful strike, the recommendedOrder will provide that Respondent cease and desist fromor in any manner interfering with, restraining, and coercingemployees in the exercise of their rights guaranteed by Sec-tion 7 of the Act. N.L.R.B. v. Entwistle ManufacturingCompany, 120 F.2d 532, 536 (4th Cir. 1941). The recom-mended Order will also provide that Respondent offer toCharles Carte, Curtis Gillispie, Harold D. Gillispie, JohnGillispie, Kevin Gillispie, Ernest Hutson, Kenneth R. Jor-don, Larry E. Stevens, Dale Kessinger, Kenneth Kessinger,Raymond L. Kessinger, Chester Kessinger, Calvin Pauley,James Pauley, Mike Pauley, and Theodore Yerrid rein-statement to their former jobs or, if such jobs no longerexist, to substantially equivalent positions, without preju-dice to their seniority or other rights previously enjoyed,and that said employees shall be made whole for any lossof earnings they may have suffered by reason of the dis-crimination against them by payment to them of a sum ofmoney equal to that which they would have earned fromthe date of discharge to the date of valid reinstatement,with interest, less net earnings during such period, to becomputed in the manner prescribed in F. W. WoolworthCompany, 90 NLRB 289 (1950), and Florida Steel Corpora-tion, 231 NLRB 651 (1977).4Upon the basis of the above findings of fact and uponthe entire record in this case, I make the following:CONCLUSIONS OF LAWI. I. W. Corporation, the Respondent, is an employerengaged in commerce within the meaning of Section 2(6)and (7) of the Act.2. Teamsters Local Union 175, affiliated with the Inter-national Brotherhood of Teamsters, Chauffeurs, Ware-housemen and Helpers of America, is, and has been at alltimes material herein, a labor organization within themeaning of Section 2(5) of the Act.3. By coercively interrogating its employees about theirunion interest or activities, Respondent violated Section8(a)(1) of the Act.4. By threatening its employees, through its agent, that itwould close down its warehouse if the employees selectedthe Union as their collective-bargaining representative, Re-spondent violated Section 8(a)(1) of the Act.5. By threatening its employees with loss of their jobs ifthey selected the Union as their collective-bargaining rep-resentative, Respondent violated Section 8(a)(1) of the Act.6. By threatening its employees it would place a "pad-lock" on its warehouse doors if the employees selected theUnion as their collective-bargaining representative, Re-spondent violated Section 8(a)(l) of the Act.7. By discriminatorily laying off and/or dischargingCharles Carte on September 19, 1977, and thereafter failing4See, generally, Isis Plumbing & Heating Co., 138 NLRB 716 (1962).and refusing to reemploy him, Respondent violated Sec-tion 8(a)(3) of the Act.8. By discriminatorily replacing and failing and refusingto allow the following named employees to return to theirformer positions of employment following their lawful eco-nomic strike on January 18, 1978, Respondent violatedSection 8(a)(3) of the Act.Charles C. CarteCurtis GillispieHarold D. GillispieJohn GillispieKevin GillispieErnest HutsonKenneth R. JordonLarry E. StevensDale KessingerKenneth KessingerRaymond L. KessingerChester KessingerCalvin PauleyJames PauleyMike PauleyTheordore Yerrid9. The aforesaid unfair labor practices affect commercewithin the meaning of Section 2(6) and (7) of the Act.Upon the foregoing findings of fact, conclusions of law,and the entire record, and pursuant to Section 10(c) of theAct, I hereby issue the following recommended:ORDERThe Respondent, I. W. Corporation, South Charleston,West Virginia, its officers, agents, successors, and assigns,shall:1. Cease and desist from:(a) Coercively interrogating its employees about theirunion interest or activities.(b) Threatening its employees, through its agent, that itwould close down its warehouse if the employees selectedthe Union as their collective-bargaining representative.(c) Threatening its employees with loss of their jobs ifthey selected the Union as their collective-bargaining rep-resentative.(d) Threatening its employees that it would place a"padlock" on its warehouse doors if the employees selectedthe Union as their collective-bargaining representative.(e) Discriminatorily laying off and/or discharging em-ployees, and thereafter failing and refusing to reemploythem.(f) Discriminatorily replacing employees engaged in alawful economic strike and refusing to allow them to vol-untarily return to their jobs.(g) In any other manner interfering with, restraining, orcoercing employees in the exercise of their rights guaran-teed in Section 7 of the Act.2. Take the following affirmative action necessary to ef-fectuate the policies of the Act:(a) Offer Charles Carte, Curtis Gillispie, Harold D. Gil-lispie, John Gillispie, Kevin Gillispie, Ernest Hutson, Ken-neth R. Jordon, Larry E. Stevens, Dale Kessinger, KennethKessinger, Raymond L. Kessinger, Chester Kessinger, Cal-In the event no exceptions are filed as provided by Sec 102.46 of theRules and Regulations of the National Labor Relations Board, the findings,conclusions, and recommended Order herein shall, as provided in Sec.102.48 of the Rules and Regulations, be adopted by the Board and becomeits findings, conclusions, and Order, and all objections thereto shall bedeemed waived for all purposes.488 I. W. CORPORATIONvin Pauley, James Pauley, Mike Pauley, and TheodoreYerrid reinstatement to their former positions, dischargingreplacements if necessary, or, if such positions no longerexist, to substantially equivalent positions, without preju-dice to their seniority or other rights previously enjoyed,and make them whole for any loss of pay suffered by rea-son of the discrimination against them, with interest, in themanner described in the section of this Decision entitled"The Remedy."(b) Preserve and, upon request, make available to theBoard or its agents, for examination and copying, all pay-roll records, social security payment records, timecards,personnel records and reports, and all other records neces-sary to analyze the amount of backpay due under the termsof this recommended Order.(c) Post at Respondent's South Charleston, West Vir-ginia, warehouse copies of the attached notice marked"Appendix." 6 Copies of said notice, on forms provided bythe Regional Director for Region 9, after being duly signedby Respondent's authorized representative, shall be postedby it immediately upon receipt thereof, and be maintainedby it for 60 consecutive days thereafter, in conspicuousplaces, including all places where notices to employees arecustomarily posted. Reasonable steps shall be taken by Re-spondent to insure that said notices are not altered, de-faced, or covered by any other material.(d) Notify the Regional Director for Region 9, in writ-ing, within 20 days from the date of this Order, what stepsRespondent has taken to comply herewith.IT 15 FURTHER ORDERED that the complaint be dismissedinsofar as it alleges violations of the Act not specificallyfound herein.6 In the event that this Order is enforced by a judgment of the UnitedStates Court of Appeals. the words in the notice reading "Posted by Orderof the National Labor Rtlations Board" shall read "Posted Pursuant to aJudgment of the United States Court of Appeals Enforcing an Order of theNational L abor Relations Board."489